MEMORANDUM **
Dajin Liu, a native and citizen of the People’s Republic of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We *573deny in part and dismiss in part the petition for review.
Even construed liberally, Liu’s pro se brief fails to challenge the BIA’s determination that the evidence Liu submitted was insufficient to warrant reopening. Accordingly, Liu has waived any challenge to the BIA’s denial of his motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
To the extent Liu seeks review of the BIA’s underlying order dismissing his appeal from the immigration judge’s decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture, we lack jurisdiction because the instant petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.